DAUKSCH, Judge.
This is an appeal of an Order revoking probation and the subsequent sentence to the term of three years imprisonment to be followed by four years probation. The Order revoking the probation is affirmed on the authority of Russ v. State, 313 So.2d 758 (Fla.1975). The sentence of the Defendant *1034is modified to reduce the probation from four years to two years in accordance with Watts v. State, 328 So.2d 223 (Fla.2d DCA 1976).
AFFIRMED AS MODIFIED.
LETTS, J. and SCHWARTZ, ALAN R., Associate Judge, concur.